¢

    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Pagel of I
                                                                                                                                                           '   )




                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                         V.                                           (For Offenses Committed On or After November I, 1987)


                            Leonel Perez-Medina                                       Case Number: 3:20-mj-20536

                                                                                      GrantL Eddy
                                                                                      Defendant's Attorney


    REGISTRATION NO. 7716 1298                                                                                          FILED
    THE DEFENDANT:                                                                                                        MAR O9 2020
     IZl pleaded guilty to count(s) 1 of Complaint
     •    was found guilty to count( s)                                               ~-· CLERK ~-
                                                                                      BY
                                                                                                 US DISTRICT
                                                                                                         -~.:
                                                                                                              COURT ...
                                                                                                              ~     "A
          after a plea of not guilty.                                                                           DEPUTY
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                    Nature of Offense                                                               Count Number(s)
    8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                     1

     •    The defendant has been found not guilty on count(s)
                                                                             -------------------
     •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:
                                                                             \    /

                                                                                 ''
                                   •    TIME SERVED                          /•\ __________ days
     IZl Assessment: $10 WAIVED IZl Fine: WAIVED
     IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Monday, March 9, 2020
                                                                                  Date of Imposition of Sentence


    Received - - - - - ~ - - -
             DUSM                                                                 nliLR&:ocK
                                                                                  UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                          3 :20-mj-20536
